Title: From George Washington to James McHenry, 3 December 1796
From: Washington, George
To: McHenry, James


                        
                            Sir, 
                            Philadelphia 3d Decr 1796
                        
                        I have read all the letters of General Wayne, and their enclosures; as I have
                            also done those of Captn Bruff and others, which you have laid before me. 
                        Note such matters (in all of them) as require particular directions, which I
                            shall be ready to give whenever they are laid before me.
                        The other parts, which call only for Office attention, will, I am persuaded,
                            meet with prompt & ready dispatch. It is my wish to keep the business of the
                            Departments up, leaving no burthen on my Successor that ought, of right, to be executed
                            while I am in Office.
                        
                            Go: Washington
                            
                        
                    